Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2018

                                     No. 04-18-00133-CV

                                 IN THE MATTER OF S.T.,

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. JV-17-035
                         Honorable Romero Molina, Judge Presiding


                                        ORDER
        Appellee’s brief was due August 10, 2018. Neither the brief nor a motion for extension of
time has been filed. We order appellee’s brief due August 27, 2018. If the brief is not filed by
the date ordered, we may order the case submitted without an appellee’s brief.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court